Citation Nr: 0604063	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-47 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of 
vaccinations, to include a stroke, hypertension, coronary 
artery disease, and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
November 1962 and subsequent periods of duty in the U.S. Army 
Reserves from May 1983 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied service connection for residuals of vaccinations, to 
include a stroke, hypertension, coronary artery disease, and 
diabetes mellitus.  The veteran testified at an RO hearing in 
November 1995.  In October 2004, he testified before the 
undersigned Veterans Law Judge at a Board video conference 
hearing at the RO.  

In January 2005, the Board remanded this case for a VHA 
opinion, which subsequently was provided.  The veteran 
requested agency of original jurisdiction (AOJ) review of the 
new evidence; so the Board remanded the case again in August 
2005.  The RO subsequently reviewed the evidence and provided 
a December 2005 supplemental statement of the case.  As such, 
this case is ready for appellate review.  


FINDINGS OF FACT

1.  Hypertension, coronary artery disease, and diabetes 
mellitus were not diagnosed within one year after discharge 
from service, or for many years thereafter.

2.  The competent and most probative medical evidence of 
record does not show that the veteran's hypertension, 
coronary artery disease, and diabetes mellitus are related to 
an in-service smallpox vaccination.





CONCLUSION OF LAW

Hypertension, coronary artery disease, and diabetes mellitus 
were not incurred in or aggravated by service, nor may their 
incurrence or aggravation therein be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
1995 rating decision, September 1996 statement of the case 
(SOC), and October 1999, October 2002, March 2004, August 
2004, and December 2005 supplemental statements of the case 
(SSOC's) that discussed the pertinent evidence, and the laws 
and regulations related to a service connection claim for 
residuals of vaccinations, to include a stroke, hypertension, 
coronary artery disease, and diabetes mellitus.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in July 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board notes that the July 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the May 1995 rating decision, the RO denied the 
veteran's service connection claim for residuals of 
vaccinations, to include a stroke, hypertension, coronary 
artery disease, and diabetes mellitus.  The VCAA became 
effective in November 2000.  In July 2003, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in July 
2003 was not given prior to the first AOJ adjudication of the 
claim, the subsequent VA letter corrected any procedural 
errors.  The notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, VA medical records dated in 2003, and 
private medical records dated from 1983 to 2002.  It appears 
from the record that some of the medical and personnel 
records pertaining to the veteran's service in the U.S. Army 
reserves are missing.  In February 1996, March 1996, and July 
1996, the RO made requests to obtain the reserves service 
records, but received a response from the military that there 
were no records to send.  The RO notified the veteran of the 
difficulties in obtaining information from the service 
department in March 1996 and July 1996, and requested that he 
send any service records in his possession.  The veteran 
submitted copies of personnel records showing dates of 
service in the Army reserves.  In August 1996, the RO made a 
formal finding of unavailability of the rest of the veteran's 
reserves service records, noting that all efforts had been 
exhausted and that further efforts would be futile.  The 
veteran was notified of this finding in August 1996 and given 
an opportunity to respond.  In December 1996, the service 
department again reported that there were no medical records 
pertaining to the veteran's reserves service on file.  The 
Army Reserves Personnel Center also responded in April 1997 
that the records were not found.  Later in August 2004, the 
veteran stated that he had no additional information to 
submit.  Based on the above, the Board finds that reasonable 
efforts have been made to obtain all available evidence.  
Moreover, there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in February 2004 
and also provided for a March 2005 VHA medical opinion, and 
the physicians rendered considered medical opinions regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for residuals of 
vaccination, to include a stroke, hypertension, coronary 
artery disease, and diabetes mellitus.  Specifically, he 
contends that his heart problems are related to June 1983 
vaccinations for small pox he received in service, which he 
asserts caused toxic vaccinia, high blood pressure, and a 
stroke.  He noted that since then he has had constant 
problems with blood pressure and high sugar, and also had an 
open heart surgery (sextuple bypass) in January 1993.  In 
subsequent statements and testimony he also indicated that he 
acquired diabetes and had an angioplasty in February 1998, an 
abdominal aortic aneurysm in July 1998, and another open 
heart surgery in 2001.  He noted that before the vaccinations 
in service, he was in excellent health.  Two of the veteran's 
former employers submitted statements recalling the veteran's 
vaccination in 1983 and his subsequent stroke and current 
heart problems and diabetes mellitus.  Additionally, the 
veteran submitted Internet articles indicating that the 
smallpox vaccine can cause cardiovascular disease.  In sum, 
the veteran contends that his stroke and current 
hypertension, coronary artery disease, and diabetes mellitus 
are directly related to the vaccinations received in service, 
thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the context of reserve component service, the term 
"active military, naval or air service" includes any period 
of active duty for training in which the individual was 
disabled from a disease or injury and any period of inactive 
duty training during which the individual was disabled from 
an injury, if that injury was incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  Active duty for 
training (ACDUTRA) is defined as full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22).  Inactive duty for training (INACDUTRA) 
is defined as other than full-time duty performed by the 
Reserves. 38 U.S.C.A. § 101(23).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease, which includes hypertension, and diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1), under Diseases of 
the Arteries and Veins.  These must be confirmed by readings 
taken two or more times on at least three different days.  
Id.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows the veteran currently suffers 
from hypertension, coronary artery disease, and diabetes 
mellitus.

An April 3, 1985 private medical record shows the veteran was 
hypertensive and had a blood pressure reading of 122/84.  
Private treatment records dated in 1987 also show findings of 
hypertension.  Additional 1998 private clinical records show 
diagnoses of hypertension and diabetes mellitus.  These 
findings were continued in private medical records dated up 
until 2002.  A February 1993 private hospital record shows a 
discharge diagnosis of three vessel coronary artery disease, 
and notes that coronary bypass surgery was performed in 
January 1993.  The veteran also had heart surgeries performed 
in 1994, 1998, and 2001.  Last, VA medical records dated in 
2003 show an assessment of diabetes type II, hypertension, 
and coronary artery disease and note that the veteran is 
status post coronary bypass surgery on two different 
occasions, status post myocardial infarction, and status post 
cerebrovascular accident.

The next issue is whether there is evidence of any in-service 
incurrence of these disabilities.

A January 1962 medical record notes complaints of left chest 
pain and a history of rheumatic fever in high school.  
Immunization records show the vaccination against smallpox 
was administered in March 1960, September 1961, and November 
1962.  Upon discharge from active service in October 1962, 
the heart was found normal.  

A December 1982 medical record shows the veteran was examined 
for enlistment into the U.S. Army reserves and had a normal 
heart.  A June 1983 immunization record notes that he 
received vaccination against small pox and tetanus-diphtheria 
toxoids.  In July 1983, the veteran's private doctor 
submitted a letter requesting that he be excused from Army 
Reserves field exercises, noting that he was being treated 
for hypertension.  A June 1983 private treatment record also 
notes that the veteran had received a smallpox vaccination 
eight days ago and had complaints of pain in his left hip, 
left knee, left shoulder, and lower back.  He also was 
running a fever and complained of his toes tingling.  In July 
1983, a private treatment report shows findings of pain up 
the back of neck with frontal headaches.  Serial blood 
pressure readings for three days were 156/106. 

Additional records after service also report on in-service 
findings.  A February 1988 private clinical record indicates 
that the veteran had a history of hypertension following a 
small pox vaccine, from which he had a toxemia reaction.  A 
1992 private treatment report notes a past history of minor 
strokes in 1983 and 1986.  A May 1995 private orthopedic 
treatment report notes that the veteran's past medical 
history includes hypertension and a cerebrovascular accident 
in 1983 that left him with a left-sided hemiparesis, which 
was felt to be based on a reaction to a small pox vaccine.  
The veteran's private doctor also submitted a May 1998 letter 
documenting the veteran's treatment in June 1983.  The 
physician noted that on June 19, 1983, the veteran received 
tetanus-diphtheria and smallpox vaccinations and reported 
numbness in his left leg that evening.  The veteran reported 
numbness increased in his left leg and extending to the left 
hip on June 20, 1983, and later extending to his left arm and 
left side of his face on June 21 through June 23, 1983.  The 
physician stated that the veteran first visited his office on 
June 23, 1983, when he recorded the veteran's blood pressure 
as 240/146 and noted multiple neurological findings, 
including a 50 percent loss of motor ability of the left 
thigh, calf, and foot muscles, a 90 percent loss of motor 
function of the left arm, analgesia of the left leg and arm, 
and little sensation left in the face.  There was no eyelid 
droop or asymmetry of the mouth.  Mentation was sluggish, but 
present for place and time.  The differential diagnosis was 
either severe hypertension with secondary neurological 
effects, or a stroke in action.  The veteran was placed on 
Capoten and Dyazide with a good immediate response and total 
resolution, after the adjustment of dosing, i.e., no 
neurological symptoms and a normal blood pressure.  In 
September 2003, the private physician submitted a letter 
noting that the actual records pertaining to the 1983 
treatment had been destroyed in a fire in 1999 but that he 
had access to the records at the time of writing the previous 
1998 letter.  

As the record shows present disabilities consisting of 
hypertension, coronary artery disease, and diabetes mellitus, 
as well as in-service vaccinations for small pox and tetanus-
diphtheria toxoids and private medical records documenting 
hypertension and neurological symptoms while in the U.S. Army 
reserves, the determinative issue becomes whether there is 
any relationship between these.

As noted, the veteran's private doctor submitted a May 1998 
letter documenting the veteran's immunizations in service and 
his private treatment in June 1983.  The physician further 
stated that the etiology of malignant hypertension with 
temporary neurological consequences could reasonably be due 
to an idiopathic response to one, or a combination of the 
immunizations.  The physician indicated that otherwise, one 
would have to believe that the hypertension and accompanying 
symptoms occurring immediately after the immunizations were 
purely coincidental, and common sense would argue against 
this reasoning as being highly improbable.  He thus found 
that "the most reasonable explanation is an idiopathic 
reaction to one or more of the immunizations resulting in 
hypertension with neurological manifestations."

A February 2004 VA examination report notes the veteran's 
past medical history, including his being on blood pressure 
medication since 1983, his 1988 diagnosis of diabetes 
mellitus, and diagnosis of coronary artery disease in 1993, 
with subsequent heart surgeries.  The examiner also noted 
that the veteran apparently received a Diphtheria tetanus and 
small pox vaccination in the Army reserves in June 1983, and 
claimed that he had a stroke in 1983.  The examiner stated 
that he reviewed the record, including the May 1998 letter 
from the private doctor and noted that it appeared additional 
history was recorded that was not present in the office 
notes.  The examiner indicated that the 1983 private records 
did not substantiate the findings noted in 1998 and that the 
records also did not show evidence of a stroke, coronary 
artery disease, or diabetes in 1983.  The examiner noted that 
the veteran had elevated blood pressures in June 1983 and was 
treated with medications within a couple of months, and had 
remained on blood pressure medication since then.  He stated 
that he undertook a literature review of the adverse events 
following small pox vaccination and noted that there was no 
mention of accelerated hypertension as being reported as an 
adverse effect.  He also noted that the onset of diabetes 
mellitus likewise had not been reported.  He stated that the 
presence of coronary artery disease and cardiomyopathy had 
been reported, but with an onset within three months of 
receiving the vaccination.  He thus found that based on a 
review of the reported adverse effects related to small pox 
vaccination and the veteran's records, "it is not at least 
as likely as not that this veteran's coronary artery disease, 
type 2 diabetes mellitus, alleged stroke, or hypertension are 
residuals due to a vaccination received in June 1983."

A March 2005 VHA medical opinion shows that the VA physician 
reviewed the claims file and noted that the May 1998 letter 
from the private doctor described signs and symptoms of 
neurological deficits from an office visit in June 1983, but 
noted that the June 1983 record did not document any history 
or physical findings suggestive of a central nervous system 
disorder.  The VA physician thus found that the available 
medical records in June 1983 did not support the diagnosis of 
stroke.  The physician also stated that there was no 
available medical record documenting a cerebrovascular event 
in June 1983.  He stated that he felt it was extremely 
unlikely that the veteran's coronary artery disease, diabetes 
mellitus, and hypertension were residuals of vaccines 
received in June 1983, indicating that there was no 
established link between tetanus-diphtheria (Td) vaccine and 
these disorders.  He noted that during the effort to 
vaccinate responders to bioterrorist events in 2003, 
myocarditis and pericarditis were recognized as infrequent 
side effects of smallpox vaccine, usually occurring within a 
few weeks of inoculation.  He also indicated that acute 
coronary syndrome was noted, but at a frequency that was the 
same as the background for the age group and in recipients, 
who tended to have risk factors for coronary artery disease.  
He noted that the veteran was born in 1941, a time when 
smallpox vaccination was part of childhood immunizations and 
noted that incidence of smallpox vaccine side effects was 
lower among individuals previously vaccinated.  Last, the 
physician stated that he had reviewed the February 2004 VA 
examination report and agreed with the opinions expressed.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  

The Board first notes that service connection is not 
warranted on a presumptive basis, as the first diagnosis of 
diabetes mellitus was in 1988 and the first diagnosis of 
coronary artery disease was in 1993, which are both many 
years after his discharge from the active duty in 1962 and 
did not occur during his periods active duty in the U.S. Army 
Reserve.  As such, the 1987 diagnosis of hypertension is 
considered the first diagnosis after service, which is more 
than one year from the date of discharge from service.  

Moreover, even if the veteran had been diagnosed with his 
present disabilities within the one-year time limit of his 
Army reserve duty, the personnel records are not clear on 
whether his service in the U.S. Army reserves was full-time, 
in which case it would be considered active duty for 
training, or less than full-time, which would be considered 
inactive duty for training.  See 38 U.S.C.A. §§ 101(22), 
101(23).  On a December 1983 emergency report, the veteran 
indicated that his employer was an Insurance Broker company, 
which suggests that he was not enlisted full-time in the 
reserves at that time.  The Board notes that the 
disabilities, for which he is claiming service connection, 
coronary artery disease, hypertension, and diabetes mellitus, 
are considered diseases, not injuries; thus, if his service 
was inactive duty for training, he would not be eligible for 
disability compensation, even if his disabilities were 
incurred during his reserve service.  See 38 U.S.C.A. § 
101(24).  Regardless of what type of reserves service the 
veteran had, however, the claim still fails, as the evidence 
does not support a finding of service connection on a direct 
incurrence basis.  

While the May 1998 physician found that the veteran's in-
service immunizations resulted in hypertension with 
neurological manifestations in 1983, there is no mention of 
this in the 1983 treatment records.  Additionally, the 
remaining medical opinions of record refute the private 
physician's findings.  The February 2004 VA examiner stated 
that there was no evidence of a stroke, coronary artery 
disease, or diabetes in 1983.  The examiner further noted 
that although the veteran had elevated blood pressures in 
June 1983, literature review of the adverse events following 
small pox vaccination did not include accelerated 
hypertension, or diabetes mellitus.  While coronary artery 
disease and cardiomyopathy had been reported as an adverse 
effect, the onset was within three months of receiving the 
vaccination; and the veteran's first finding of coronary 
artery disease was in 1993.  The examiner thus found that 
"it is not at least as likely as not that this veteran's 
coronary artery disease, type 2 diabetes mellitus, alleged 
stroke, or hypertension are residuals due to a vaccination 
received in June 1983."  The March 2005 VA physician also 
noted that the 1983 records did not document any history or 
physical findings suggestive of a central nervous system 
disorder, stroke, or cerebrovascular event.  Moreover, he 
indicated that there was no established link between tetanus-
diphtheria (Td) vaccine and these disorders.  He noted that 
acute coronary syndrome was recognized as a side effect of 
smallpox vaccine but that this happened at a frequency that 
was the same as the background for the age group and in 
recipients, who tended to have risk factors for coronary 
artery disease.  Last, he noted that the veteran was born in 
1941, a time when smallpox vaccination was part of childhood 
immunizations and that incidence of smallpox vaccine side 
effects was lower among individuals previously vaccinated.  
The Board notes that service medical records show the veteran 
also previously had been administered vaccinations for 
smallpox in service in 1960, 1961, and 1962.  The 2005 VA 
physician thus found that it was extremely unlikely that the 
veteran's coronary artery disease, diabetes mellitus, and 
hypertension were residuals of vaccines received in June 
1983.  As a whole, the 2004 and 2005 VA medical opinions are 
more probative because they are based on actual treatment 
records, while the 1998 medical opinion is a post-service 
finding, documenting the 1983 treatment with no treatment 
records to support the opinion.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While the veteran submitted Internet articles, showing that 
the smallpox vaccine can cause cardiovascular disease, these 
articles do not directly address whether the veteran's 
coronary artery disease, hypertension, and diabetes mellitus 
was caused by his smallpox vaccinations in service.  As such, 
these reports are insufficient for purposes of establishing 
service connection.  See Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991).

The veteran has argued that his disabilities were caused by 
smallpox vaccinations in service.  However, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent and most probative medical 
evidence of record, which does not show that the veteran's 
coronary artery disease, hypertension, and diabetes mellitus 
are related to the smallpox vaccinations in service.  
Competent medical experts make this opinion and the Board is 
not free to substitute its own judgment for those of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the claim of service connection for residuals of 
vaccinations, to include stroke, hypertension, coronary 
artery disease, and diabetes mellitus is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; 
however, as the evidence is not equally balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of 
vaccinations, to include stroke, hypertension, coronary 
artery disease, and diabetes mellitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


